Citation Nr: 0708199	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  95-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation greater than 70 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable disability evaluation for 
residuals of flash burns to the left eye (hereafter "left 
eye disability").  

3.  Entitlement to a disability evaluation greater than 10 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Board remanded this case to the Appeals Management Center 
(AMC) in October 2003.  At that time, a claim for entitlement 
to a total rating based upon individual unemployability 
(TDIU) due to service-connected disability was before the 
Board.  In its September 2006 rating decision, the AMC 
granted entitlement to TDIU.  As this is a full grant of 
benefits, the issue of entitlement to TDIU is not before the 
Board.  


FINDINGS OF FACT

1.  The veteran does not suffer from total occupational and 
social impairment due to his PTSD.  

2.  The veteran's decreased visual acuity and burning 
sensation in his eyes are not due to his service-connected 
left eye disability.  

3.  The veteran has Level X hearing loss in his service-
connected left ear and Level XI hearing loss in his non-
service-connected right ear.  



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2006).

2.  The criteria for a compensable rating for a left eye 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.84a, DC 9006 
(2006).

3.  The criteria for a higher rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.383, 3.385, 4.1-4.7, 4.21, 4.85, 4.86, 
DC 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

With regards to the veteran's PTSD claim, he is currently 
assigned a 70 percent rating under DC 9411, PTSD.  38 C.F.R. 
§ 4.130.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, due to symptoms such 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

At this time, the record indicates that the veteran lives 
with his spouse and maintains contact with his adult daughter 
and her children.  There is no evidence of marital problems.  
When he worked, he had friends at his place of employment. 

The veteran underwent a VA mental disorders examination in 
February 2006.  The results from this examination are the 
basis for the grant of a 70 percent evaluation.  The February 
2006 examination showed that the veteran did not have gross 
impairment in thought processes or communication.  His eye 
contact was good and his speech was normal.  This thought 
processes were logical and coherent, but circumstantial and 
disjoined historically.  He had passive thoughts of suicide.  
There was no evidence that he was in danger of hurting 
himself or others. There was no evidence that he was 
intermittently unable to conduct activities of daily living 
or maintain basic personal hygiene.  While he displayed some 
memory loss by only recalling one of three objects after five 
minutes and not attempting to spell "world" backwards, 
there was no evidence that he forgot his own name or the 
names of close relatives.  He was not disoriented as to place 
or time at his examination.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 100 percent rating.  38 C.F.R. § 4.7.  
A total occupational and social impairment is simply not 
indicated within the post-service medical record.  Therefore, 
the preponderance of the evidence against this claim.  
38 C.F.R. § 4.3.  Additionally, after the September 2006 
grant of TDIU, the veteran is receiving benefits at the 100 
percent rate.  

The veteran asserts that he is entitled to a compensable 
disability evaluation for a left eye disability.  He is 
currently assigned a noncompensable evaluation under DC 6009, 
unhealed injuries of the eye.  38 C.F.R. § 4.84a.  Under DC 
6009, the rater is instructed to rate an unhealed eye injury 
as impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  

The veteran underwent a VA eye examination in February 2006.  
He complained of decreased visual acuity and a burning 
sensation in both eyes.  He asserted that these symptoms were 
due to his service-connected residuals of flash burns.  

Upon examination, the physician concluded that the veteran's 
symptoms were caused by blepharitis and dry eyes, not his 
service-connected residuals of flash burns.  The examiner 
counseled the veteran in eyelid hygiene and artificial tear 
use, and stated that "[the veteran's] condition is not due 
to his flash burns sustained in 1951."  

There is no other evidence of record to show that the 
veteran's eye symptoms are due to his residuals of flash 
burns.  Therefore, the Board finds that the overall 
disability picture for the veteran's left eye disability does 
not more closely approximate a compensable rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

The veteran asserts that he is entitled to a compensable 
evaluation for hearing loss of the left ear.  The AMC denied 
this claim in September 2006 and instead granted the veteran 
a 10 percent disability evaluation for bilateral hearing 
loss.  Even though the veteran has not contested this rating, 
it is still before the Board because it is not a full grant 
of benefits.  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The veteran's claims folder contains many audiological 
examinations.  The Board will consider his most recent one, 
as it shows the most severe hearing loss.  

The veteran underwent a VA audiological evaluation in 
February 2006.  At that time, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

70
90
105
105
LEFT

55
95
105
105

The average puretone threshold was 92.5 in the right ear and 
90 in the left ear.  Speech audiometry revealed speech 
recognition ability of 34 percent in the right ear and 42 
percent in the left ear.  

In this case, applying the results of February 2006 VA 
examination to Table VI of the VA regulations yields Roman 
numeral values of XI in the right ear and X in the left ear.  

VA regulations provide that when hearing impairment in one 
service-connected ear is compensable to a degree of 10 
percent or more, a non-service-connected ear will be treated 
as if it were service-connected if it meets the regulatory 
thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.383, 
3.385.  The veteran's hearing loss in his right ear is not 
service-connected, but it meets the thresholds in 38 C.F.R. 
§ 3.385 because his most recent audiology examination shows 
that his auditory thresholds are 40 decibels or greater.  

To determine the disability evaluation from bilateral hearing 
loss, the Roman numeral values derived from Table VI are 
applied to Table VII.  38 C.F.R. § 4.85(f) states that when 
impaired hearing is service-connected in only one ear, the 
non-service-connected ear will be assigned a Roman numeral 
value of I.  Therefore, a Roman numeral value of I will be 
used instead of XI for the non-service-connected right ear to 
determine the veteran's level of disability from bilateral 
hearing loss.  38 C.F.R. §§ 3.383, 4.85(f).  

Applying the values of X (left ear) and I (right ear) to 
Table VII, the Board must find that the veteran's bilateral 
hearing loss is 10 percent disabling.  As noted above, the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule, 
as has been done in this case, to the numeric designations 
assigned after an audiometric evaluation was rendered, as has 
also been done in this case, leading to the noncompensable 
evaluation, but not more.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra-
schedular evaluations under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
Additionally, the Board notes that the veteran has a 100 
percent evaluation due to TDIU.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to ratings greater than 70 percent for PTSD, 10 percent for 
bilateral hearing loss, and a noncompensable evaluation for a 
left eye disability.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2004 and subsequent follow-up letters, the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decision on appeal, which was issued more than 
five years prior to the enactment of the VCAA.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as the 
Board has already determined that the veteran has received 
all required VCAA notice, any defect in timing of the VCAA 
notice results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2005) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  
 
The February 2004 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Pelegrini, 18 Vet. App. at 120-21.  
However, the July 2004 VCAA follow-up letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
February 2004 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, Social Security 
Administration records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the October 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

An increased evaluation for PTSD is denied.  

A compensable disability evaluation for a left eye disability 
is denied.  

An increased evaluation for bilateral hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


